DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/19/2021 has been entered. 

Status of claims
3.	Claims 1, 5 and 7(1/19/2021) are pending. Claim 1 has been amended.  

Double Patenting rejection maintained
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5.	The rejection of claims 1, 5 and 7are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 - 9 of U.S. Patent No. 10,406,220 B2 is maintained for the same reasons as set forth in the previous office action.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are drawn to a method of immunizing against a Streptococcus pneumoniae-caused disease in a subject who is at least 50 years of age, said method comprising administering to said subject an immunogenic amount of a pneumococcal polysaccharide conjugate vaccine by a method  and wherein said 23-valent pneumococcal  unconiugated polysaccharide vaccine is administered to said subject at least one year after administering said pneumococcal polysaccharide coniugate vaccine. at least one additional serotype, wherein each of said polysaccharides is conjugated to a polypeptide carrier, wherein said polypeptide carrier is selected from the group consisting of the meningococcal outer membrane protein complex, the CRM197 variant of diphtheria toxin, diphtheria toxoid, tetanus toxoid, cholera toxoid, pertussis toxoid, inactivated or mutant pneumococcal pneumolysin, pneumococcal surface protein A or a derivative thereof, pneumococcal adhesion protein A or a derivative thereof, C5a peptidase group a or group b streptococcus or a derivative thereof, non-typable H. influenzae P4 protein or a derivative thereof, non-typable H. influenzae P6 protein or a derivative thereof, M catarrhalis uspA or a derivative thereof, Keyhole Limpet Haemocyanin (KLH), protein derivative of Tuberculin (PPD), protein D from H. influenzae, and OMPC of N. meningitidis, wherein said polypeptide carrier is the CRM197 variant of diphtheria toxin, whereas  claim 9 and the dependent claims 1-5 of U.S. Patent 10,406,220 are drawn to a method of immunizing a subject who is age 50 years or older against pneumococcal pneumonia, comprising administering to the subject an immunogenic amount of an initial pneumococcal polysaccharide conjugate vaccine, wherein said initial pneumococcal polysaccharide conjugate vaccine is selected from the group consisting of a 7-valent, 9-valent, 10-valent, 11-valent, and 13-valent conjugated vaccine, wherein the conjugated vaccine comprises polysaccharides of serotypes 4, 6B, 9V, 14, 18C, 19F, and 23F, wherein the conjugated vaccine further comprises polysaccharides of serotypes 1, 3, 5, 6A, 7F, 9A, and 19A. Thus the claims of issued patent read upon the present claims. It would have been obvious to administer 23 valent vaccine because claims 4-5  teach additional dose of vaccine is administered at a time selected from the group consisting of about two weeks, about one month, about six weeks, about two months, about three months, about six months, about nine months, about twelve months, about fifteen months, about eighteen months, about twenty-one months and about twenty four months following the initial vaccine administration, wherein the unconjugated polysaccharide vaccine is a 23-valent pneumococcal 

Applicant states ( 1/19/2021 ) that the amended claim 1 does not read on the prior art because claim 1 is amended.   Applicant’s arguments are fully considered but found to be non-persuasive because the claimed serotypes and  additional 23 valent vaccine  have been used to immunize a subject who is age 50 years or older against pneumococcal pneumonia by the prior art. Therefore, the prior art reads on claims.
Conclusion
Division of Infectious Diseases, Karolinska Institutet, Danderyd Hospital, Danderyd
Correspondence
Correspondence to: Dr Åke Örtqvist, Division of Infectious Diseases, Karolinska Institutet, Danderyd Hospital, S-182 88 Danderyd, Sweden
 6.	No claims are allowed.
Correspondence
7.	 Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Padmavathi. Baskar whose telephone number is (571)272-0853.  The
Examiner can normally be reached on Mon-Fri 9:00 A.M-5:30 P.M. 
     	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary B. Nickol can be reached on 571- 272- 0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
   	 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative 

Respectfully,


/Padmavathi Baskar/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        Padmavathi Baskar, Ph.D (Microbiology and Immunology)